Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                 PageID.3336       Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                            Criminal No. 17-CR-20274-01

 vs.                                                          HON. BERNARD A. FRIEDMAN

 JUMANA NAGARWALA, et al.,

       Defendants.
 _____________________________/

       OPINION AND ORDER GRANTING DEFENDANT NAGARWALA’S MOTION
       TO DISMISS COUNT SEVEN OF THE THIRD SUPERSEDING INDICTMENT

                This matter is presently before the Court on the motion of defendant Jumana

 Nagarwala (hereinafter, “defendant” or “Nagarwala”) to dismiss count seven of the third superseding

 indictment (hereinafter, “the indictment”) [docket entry 373]. The government has filed a response

 in opposition, and defendant has filed a reply. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall

 decide this motion without a hearing. For the following reasons, the Court shall grant the motion.

 Background

                This case concerns female genital mutilation (“FGM”). The indictment alleges that

 Nagarwala performed the procedure; that defendant Fakhruddin Attar allowed her to use his clinic

 in Livonia, Michigan, to perform the procedure; that defendants Farida Attar and Tahera Shafiq

 assisted Nagarwala in performing the procedure; and that the other defendants (Farida Arif, Fatema

 Dahodwala, Haseena Halfal, and Zainab Hariyanawala), who are the mothers of the victims, brought

 their daughters to the clinic for the procedure. The government alleges that four of the victims are

 residents of Michigan, three are residents of Illinois, and two (identified as Minor Victims [“MV”]

 1 and 2) are residents of Minnesota.
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                  PageID.3337       Page 2 of 12



                Count one of the indictment charges all of the defendants with conspiracy to commit

 FGM, in violation of 18 U.S.C. § 371. Counts two through six charge all of the defendants with

 committing FGM and with aiding and abetting each other in doing so, in violation of 18 U.S.C. §§

 116 and 2. Count seven charges Nagarwala with conspiracy to travel with intent to engage in illicit

 sexual conduct, in violation of 18 U.S.C. § 2423(b) and (e). And count eight charges four of the

 defendants with conspiracy to obstruct an official proceeding, in violation of 18 U.S.C. § 1512(k).

 The Court has dismissed counts one through six on the grounds that § 116 is unconstitutional.

 Therefore, only counts seven and eight remain.

 Defendant Nagarwala’s Motion to Dismiss

                Defendant Nagarwala seeks dismissal of count seven, which alleges:

                                         COUNT SEVEN

               Conspiracy to Travel with Intent to Engage in Illicit Sexual Conduct
                                    18 U.S.C. § 2423(b), (e)

                                  D-1 JUMANA NAGARWALA

                54. Paragraphs 1 through 19 of the General Allegations and
                paragraphs 23 through 26 of the Manner and Means of this Third
                Superseding Indictment are realleged and incorporated by reference
                as though fully set forth herein.

                55. From January 2017 to February 4, 2017, in the Eastern District
                of Michigan and elsewhere, the defendant, JUMANA
                NAGARWALA, did knowingly and willfully conspire and agree with
                other persons both known and unknown to the Grand Jury, for
                persons to travel in interstate commerce, that is, from the State of
                Minnesota to the State of Michigan, for the purpose of engaging in
                illicit sexual conduct, as defined in 18 U.S.C. § 2423(f)(1), with MV-
                1 and MV-2, in violation of Title 18 U.S.C. § 2423(b), (e).

 Section 2423(b) and (e) state:

                (b) Travel with intent to engage in illicit sexual conduct.–A person

                                                  2
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                   PageID.3338        Page 3 of 12



                who travels in interstate commerce or travels into the United States,
                or a United States citizen or an alien admitted for permanent
                residence in the United States who travels in foreign commerce, with
                a motivating purpose1 of engaging in any illicit sexual conduct with
                another person shall be fined under this title or imprisoned not more
                than 30 years, or both.

                                              *    *   *

                (e) Attempt and conspiracy.–Whoever attempts or conspires to
                violate subsection (a), (b), (c), or (d) shall be punishable in the same
                manner as a completed violation of that subsection.

 Section 2423(f)(1) states:

                (f) Definition.–As used in this section, the term “illicit sexual
                conduct” means–

                (1) a sexual act (as defined in section 2246) with a person under 18
                years of age that would be in violation of chapter 109A if the sexual
                act occurred in the special maritime and territorial jurisdiction of the
                United States; . . . .

 And § 2246 states, in relevant part:

                (2) the term “sexual act” means–

                                              *    *   *

                (C) the penetration, however slight, of the anal or genital opening of
                another by a hand or finger or by any object, with an intent to abuse,
                humiliate, harass, degrade, or arouse or gratify the sexual desire of
                any person; or

                (D) the intentional touching, not through the clothing, of the genitalia
                of another person who has not attained the age of 16 years with an
                intent to abuse, humiliate, harass, degrade, or arouse or gratify the
                sexual desire of any person; . . . .


        1
           This is the current wording of the statute, effective December 21, 2018. It appears that
 at the time the indictment was filed (September 12, 2018) the wording was slightly different,
 stating “for the purpose of engaging” instead of “with a motivating purpose of engaging.” The
 parties do not comment on this difference, and it appears to be irrelevant to the instant motion.

                                                   3
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                   PageID.3339        Page 4 of 12



               Defendant’s motion is brought under Fed. R. Crim. P. 12(b)(3)(B)(v), which allows

 a defendant to challenge an indictment for “failure to state an offense.” The legal standards

 governing the motion have been stated as follows:

                       In general, an indictment is constitutionally adequate if it
               “contains the elements of the offense charged and fairly informs a
               defendant of the charge against which he must defend, and, second,
               enables him to plead an acquittal or conviction in bar of future
               prosecutions for the same offense.” Hamling v. United States, 418
               U.S. 87, 117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); United States v.
               Maney, 226 F.3d 660, 663 (6th Cir. 2000); United States v. Monus,
               128 F.3d 376, 388 (6th Cir. 1997). However, it is axiomatic that, “[t]o
               be legally sufficient, the indictment must assert facts which in law
               constitute an offense; and which, if proved, would establish prima
               facie the defendant’s commission of that crime.” United States v.
               Superior Growers Supply, Inc., 982 F.2d 173, 177 (6th Cir. 1992)
               (citing Fleisher v. United States, 302 U.S. 218, 58 S.Ct. 148, 82 L.Ed.
               208 (1937)) (per curiam); cf. Hamling, 418 U.S. at 117, 94 S.Ct. 2887
               (stating that an indictment is sufficient if it “set[s] forth the offense
               in the words of the statute itself, as long as those words ... fully,
               directly, and expressly ... set forth all the elements necessary to
               constitute the offense intended to be punished.” (citations omitted)).
               An indictment is usually sufficient if it states the offense using the
               words of the statute itself, as long as the statute fully and
               unambiguously states all the elements of the offense. Hamling, 418
               U.S. at 117, 94 S.Ct. 2887; Monus, 128 F.3d at 388. At the same
               time, the Supreme Court has cautioned: “Undoubtedly the language
               of the statute may be used in the general description of the offense,
               but it must be accompanied with such a statement of the facts and
               circumstances as will inform the accused of the specific offense,
               coming under the general description, with which he is charged.”
               Hamling, 418 U.S. at 117-18, 94 S.Ct. 2887 (quotation marks
               omitted) (emphasis added).
                       Further, courts evaluating motions to dismiss do not evaluate
               the evidence upon which the indictment is based. See Costello v.
               United States, 350 U.S. 359, 362-63, 76 S.Ct. 406, 100 L.Ed. 397
               (1956); United States v. Powell, 823 F.2d 996, 999-1001 (6th Cir.
               1987); United States v. Markey, 693 F.2d 594, 596 (6th Cir. 1982)
               (stating that the “validity of an indictment is not affected by the type
               of evidence presented to the grand jury, even though that evidence
               may be incompetent, inadequate or hearsay”); United States v. Short,
               671 F.2d 178, 182 (6th Cir. 1982) (stating that criminal cases should

                                                  4
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                  PageID.3340       Page 5 of 12



                not be “further attenuated by preliminary trials concerning the
                adequacy of grand jury proceedings, a concern particularly noted in
                Costello” (quotation marks omitted)). . . .

 United States v. Landham, 251 F.3d 1072, 1079-80 (6th Cir. 2001) (footnotes omitted).

 Additionally, criminal statutes “must be strictly construed, and any ambiguity must be resolved in

 favor of lenity.” United States v. Enmons, 410 U.S. 396, 411 (1973).

                Defendant argues that count seven should be dismissed

                because there was no agreement to commit the substantive offense,
                which would require a person to travel in interstate commerce for the
                purpose of personally engaging in illicit sexual conduct with another.

                                             *    *   *

                         [T]he crime requires that the person traveling do so with the
                intent to personally engage in illicit sexual conduct. The government
                cannot, under the guise of a conspiracy, divide the conduct
                among multiple people that the statute requires of one person.
                Assuming that the government’s claims are true, Mrs. Halfal and
                Mrs. Hariyanawala [the mothers of MV-1 and MV-2] travelled, but
                they did not engage in illicit sexual conduct with another person.
                Likewise, while Dr. Nagarwala may have engaged in the claimed
                conduct, she did not travel in interstate commerce. The government
                cannot merge the conduct of these different individuals to meet the
                required statutory elements. As a result, there was no intent or
                agreement to commit the underlying crime, and there can be no
                conspiracy. Thus, the charge against Dr. Nagarwala must be
                dismissed.

 Def.’s Br. at 4, 7-8. In response, the government argues that the mothers of MV-1 and MV-2

 violated § 2423(b) because they traveled with the intent to engage in FGM and that Nagarwala

 conspired with them to do so.

 Discussion

                Having considered the parties’ arguments, the Court concludes that count seven must

 be dismissed because it fails to state an offense in light of the facts alleged in the indictment.

                                                  5
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                    PageID.3341       Page 6 of 12



 Section 2423(b) makes it a crime for a person to travel in interstate commerce “with a motivating

 purpose of engaging in any illicit sexual conduct with another person,” and § 2423(e) makes it a

 crime to conspire to do so. For present purposes, the Court assumes that FGM meets the definition

 of “illicit sexual conduct” under § 2423(b). Nonetheless, the indictment in the present case does not

 allege facts “which, if proved, would establish prima facie the defendant’s commission of” the crime

 of conspiring to violate § 2423(b).

                The government acknowledges that “[t]o convict a defendant under § 2423(b), the

 government must show (1) that a person traveled in interstate commerce; and (2) that the person did

 so with intent to engage in illicit sexual conduct.” Pl.’s Resp. Br. at 7 (citing Sixth Circuit Pattern

 Jury Instructions, 16.11). See also United States v. Johnson, 775 F. App’x 794, 797-98 (6th Cir.

 2019) (identifying these as the elements); United States v. DeCarlo, 434 F.3d 447, 456 (6th Cir.

 2006) (same). The government concedes that Nagarwala did not violate § 2423(b) because she did

 not travel, but it contends that “[t]he Minnesota mothers engaged in FGM,” arguably a form of illicit

 sexual conduct, because they traveled interstate knowing that Nagarwala would perform this

 procedure while they waited “no more than 20 feet away” in the clinic’s lobby. Pl.’s Resp. Br. at

 4, 8-9. Notably, the indictment does not charge the mothers with violating § 2423(b).

                In support of its contention that the mothers engaged in FGM, the government points

 to the following dictionary definitions:

                The most pertinent definition of the verb “engaging” found in the
                American Heritage Dictionary is: “[t]o involve oneself or become
                occupied; participate.” American Heritage Dictionary, 3rd Ed., p.
                610 (1992). The Merriam-Webster dictionary likewise defines the
                verb as “to do or take part in something.” See Merriam-Webster
                Dictionary Online, found at https://www.merriam-
                webster.com/dictionary/engage (2019).


                                                   6
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                        PageID.3342        Page 7 of 12



 Id. at 9-10. To be sure, these definitions are found at the cited sources, but so are these: “To involve

 oneself or become occupied; participate: engage in conversation”2; “to induce to participate,” “to

 deal with especially at length,” “to begin and carry on an enterprise or activity”3; “[i]f you engage

 in an activity, you do it or are actively involved with it”4; “to occupy or involve oneself; take part;

 be active: to engage in dramatics”5; and “[t]o embark in any business” and “to enter upon or employ

 oneself in an action.”6

                   Plainly, if one is engaged in an activity, one is actively involved in it, i.e., doing the

 activity. Just as one cannot engage in a conversation by sitting silently while others converse in an

 adjacent room, one cannot engage in FGM by waiting in the clinic’s lobby while others perform the

 procedure in the nearby examination room. The active role required by § 2423(b) is further clarified

 by the statute’s requirement that the defendant travel “for the purpose of engaging in any illicit

 sexual conduct with another person” (emphasis added). One can engage in “sexual conduct with

 another person” only by being a physically present and active participant in that conduct. That is,

 engaging in sexual conduct with a person means having actual sexual contact with that person.

                   Further evidence that “engaging in any illicit sexual conduct with another person”

 means being a direct, active participant in such conduct can be found in the way Congress uses the

 terms “engage in,” “engages in,” and “engaging in” in the many other statutes relating to criminal


          2
              https://ahdictionary.com/word/search.html?q=engage (visited March 3, 2020).
          3
              https://www.merriam-webster.com/dictionary/engage (visited March 3, 2020).
          4
              https://www.collinsdictionary.com/us/dictionary/english/engage (visited March 3,
 2020).
          5
              https://www.yourdictionary.com/engage (visited March 3, 2020).
          6
              https://www.oed.com (visited March 3, 2020).

                                                       7
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                   PageID.3343       Page 8 of 12



 sexual conduct, acts, and activity.7 In every instance, Congress has clearly meant that a person who

 “engages in” such conduct is a direct, “hands on” participant in it.

                For purposes of deciding this motion, the Court assumes the truth of the government’s

 assertion that “[t]he mothers intended that FGM occur; they facilitated it, and they were instrumental

 to their daughters being subjected to it. Their travel across state lines was for the specific purpose

 of having Nagarwala perform this procedure on their daughters.” Pl.’s Resp. Br. at 11. However,

 under this scenario the mothers did not travel “with a motivating purpose of engaging in any illicit

 sexual conduct with another person,” as § 2423(b) requires. Rather, the mothers traveled with a

 motivating purpose of allowing someone else (i.e., Nagarwala) to engage in such conduct while they

 waited in another room. However one might characterize the actions of the mothers, they did not

 violate § 2423(b) because, as the government acknowledges, they did not travel with the intent to

 engage in (i.e., to commit) FGM themselves.

                The government does not allege that anyone aside from the mothers – including



        7
           See, e.g., 18 U.S.C. §§ 1591(a) (prohibiting causing a minor “to engage in a commercial
 sex act”); 2241(a) (prohibiting causing “another person to engage in a sexual act” by force or
 threat); 2242 (prohibiting “caus[ing] another person to engage in a sexual act” by threat);
 2243(a) (regarding conduct of a person who “knowingly engages in a sexual act with” a child
 who is between twelve and sixteen years old); 2251(a) (prohibiting the coercion of any minor to
 “engage in . . . any sexually explicit conduct”); 2251A(a)(1) (prohibiting a person with custody
 of a minor from selling the minor with knowledge “the minor will be portrayed in a visual
 depiction engaging in, or assisting another person to engage in, sexually explicit conduct”);
 2252A(a)(3)(B) (prohibiting using the mails to distribute a depiction of a minor “engaging in
 sexually explicit conduct”); 2256(8) (defining child pornography as a depiction of a “minor
 engaging in sexually explicit conduct”); 2421(a) (prohibiting the transportation of an individual
 “with intent that such individual engage in prostitution . . . or in any sexual activity for which
 any person can be charged with a criminal offense”); and 2422 (prohibiting the coercion of an
 individual to travel to “engage in prostitution . . . or in any sexual activity for which any person
 can be charged with a criminal offense”).


                                                   8
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                   PageID.3344       Page 9 of 12



 Nagarwala – violated § 2423(b). Having determined that, on the facts as presented by the

 government, no violation of § 2423(b) is alleged to have occurred in this case, the Court must

 dispose of count seven, which charges Nagarwala with conspiring to violate § 2423(b). The mothers

 did not violate § 2423(b) because they did not travel with intent to personally engage in FGM; and

 Nagarwala did not violate § 2423(b) because she did not travel. Unable to charge either the mothers

 or Nagarwala under § 2423(b), the government has elected to charge Nagarwala (but not the

 mothers) with conspiring to violate § 2423(b) on the theory that the three agreed that the mothers

 would travel and that Nagarwala would perform FGM, and therefore “each element of the offense

 was . . . satisfied by the conspiracy as a whole.”8 Pl.’s Resp. Br. at 17.

                This argument is unavailing. Section 2423(b) proscribes traveling with a certain

 unlawful intent, namely, “with a motivating purpose of engaging in any illicit sexual conduct with

 another person.” A conspiracy under § 2423(e), which is a “conspir[acy] to violate subsection (a),

 (b), (c), or (d),” would necessarily be an agreement among two or more conspirators for someone

 – “[a] person,” in the words of § 2423(b) – to travel with such intent. But under the facts as alleged

 by the government in this case, Nagarwala did not enter into such an agreement. That is, the

 government has alleged no facts from which a jury could find that she agreed with the mothers that

 they or anyone else would travel with the requisite intent. Instead, the government alleges that



        8
            In a similar vein, the government states: “Defendant and her co-conspirators acted in
 series and in agreement, first to travel across state lines, and then to engage in illicit sexual
 conduct with the victims, thus satisfying every element of 18 U.S.C. §§ 2423(b) and (e).” Pl.’s
 Resp. Br. at 13-14. These statements misconstrue the essence of the offense, which is traveling
 with an illicit purpose. The second element of the offense, as articulated in the Sixth Circuit
 Pattern Jury Instructions (“that the person did so [i.e., traveled] with intent to engage in illicit
 sexual conduct”), is not established by showing that someone other than the traveler engaged in
 illicit sexual conduct.

                                                   9
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                     PageID.3345       Page 10 of 12



  Nagarwala and the mothers reached a different agreement – namely, that the mothers would travel

  with the intent of allowing Nagarwala to engage in illicit sexual conduct (i.e., FGM) with their

  minor daughters. As deplorable as this agreement may be, it is not an agreement to violate §

  2423(b), and therefore it is not a conspiracy covered by § 2423(e).

                 The Court’s conclusion is not inconsistent with any of the statements the government

  makes at pages 13-17 of its brief concerning the law of conspiracy, e.g., “a conspiracy is a single,

  unified offense”; “so long as the partnership in crime continues, the partners act for each other in

  carrying it forward”; “a series of acts or transactions committed by two or more defendants may yet

  constitute a single chargeable offense”; “the fundamental characteristic of a conspiracy is a joint

  commitment to an endeavor which, if completed, would satisfy all of the elements of the underlying

  substantive criminal offense”; “it is unnecessary for each member of a conspiracy to agree to commit

  each element of the substantive offense”; “such convictions are proper even though each participant

  commits a subset of the crime’s elements”; and “the overt act of one partner in crime is attributable

  to all.”

                 The Court accepts these propositions but finds them unresponsive to defendant’s

  motion. The indictment in this case fails to allege facts which, if proved, would support the charge

  that defendant conspired to violate § 2423(b), which requires an agreement that “[a] person . . .

  travel[] . . . with a motivating purpose of engaging in any illicit sexual conduct with another person.”

  Under the facts as alleged by the government, there is no such person and no such agreement. The

  government cites Ocasio v. United States, 136 S. Ct. 1423, 1432 (2016), for its statement that “each

  conspirator must have specifically intended that some conspirator commit each element of the

  substantive offense.” But this explains precisely why the conspiracy charge against Nagarwala fails:


                                                    10
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20                     PageID.3346        Page 11 of 12



  The government has alleged no facts suggesting that the conspirators intended that any member of

  the conspiracy would travel interstate with the requisite purpose. Importantly, § 2423(b) requires

  that the traveler and the person with illicit intent be the same person, as is apparent from both the

  wording of the statute (“A person who travels . . . for the purpose of engaging . . .”) and the elements

  of the offense as recognized by the government and the Sixth Circuit cases cited above (“(1) that a

  person traveled . . . ; and (2) that the person did so with intent to engage . . .”) (emphasis added).

  Nagarwala’s intent to engage in FGM cannot be combined with the mothers’ travel to arrive at a

  completed offense because § 2423(b) requires both elements (illicit intent and travel) be committed

  by the traveler.

  Conclusion

                  As the Court commented once before in granting a previous motion in this case to

  dismiss a charge that was not supported by the facts alleged in the indictment, “‘[t]he temptation to

  stretch the law to fit the evil is an ancient one, and it must be resisted.’ Moskal v. United States, 498

  U.S. 103, 132 (1990) (Scalia, J., dissenting).” United States v. Nagarwala, No. 17-CR-20274, 2018

  WL 405122, at *6 (E.D. Mich. Jan. 14, 2018), appeal dismissed, No. 18-1156, 2018 WL 2272668

  (6th Cir. Mar. 30, 2018). In the present case, this temptation must be resisted a second time. The

  agreement allegedly reached between Nagarwala and the mothers is not a conspiracy under §

  2423(e). The case will proceed solely on count eight as to defendants Nagarwala, Fakhruddin Attar,

  Farida Attar, and Fatema Dahodwala. Accordingly,




                                                     11
Case 2:17-cr-20274-BAF-DRG ECF No. 428 filed 03/04/20             PageID.3347     Page 12 of 12



                 IT IS ORDERED that defendant Nagarwala’s motion to dismiss count seven of the

  third superseding indictment is granted.



                                       s/Bernard A. Friedman
                                       BERNARD A. FRIEDMAN
                                       SENIOR UNITED STATES DISTRICT JUDGE
  Dated: March 4, 2020
         Detroit, Michigan




                                               12
